Order entered April 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00486-CR

                                    JOSE MAYA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-34710-T

                                            ORDER
       This appeal is set for submission on April 14, 2015. Pursuant to this Court’s February 6,

2015 order granting appellee the State of Texas’s first motion for extension of time to file its

brief, the State’s brief was due to be filed on or before March 9, 2015.

       The Court has before it the State’s April 8, 2015 “Second Motion to Extend the Time for

Filing the State’s Accompanying Brief.” We GRANT appellee’s second motion for extension of

time to file its brief. We DIRECT the Clerk to file the State’s brief tendered with its April 8,

2015 motion.



                                                       /s/   ROBERT M. FILLMORE
                                                             PRESIDING JUSTICE